  Case: 3:16-cv-00169-TMR Doc #: 106 Filed: 02/26/20 Page: 1 of 3 PAGEID #: 5025




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


JASON THOMPSON, et al                             : CASE NO: 3:16-CV-169
                                                  :
      Plaintiffs,                                 : JUDGE THOMAS M. ROSE
                                                  :
vs.                                               :
                                                  :
CITY OF OAKWOOD, OHIO, et al                      :
                                                  :
      Defendants.                                 :


              CITY OF OAKWOOD’S FINAL NOTICE OF CLASS ACTION
                   ADMINISTRATION AS ORDERED IN DOC. 101


       The Defendant City of Oakwood hereby notifies the Court of the following with regard to
Class Action Administration:

       •   On July 15, 2019, Defendant City of Oakwood requested updated reports from the
           Third Party Administrator. In summary, 1,011 checks were issued. Of these 1,011
           checks, 889 checks (87.93%) had been cashed; 16 checks (0.59%) were resent
           following skip tracing; and 5 (0.49%) were returned for non-delivery and skip tracing
           provided no additional information. Third Party Administrator confirmed there are
           122 checks that had not cleared as of July 15, 2019, and the stale date is October 2,
           2019. (See emails and reports attached hereto as Exhibit A).

       •   On October 8, 2019, Defendant City of Oakwood requested updated reports from the
           Third Party Administrator. In summary, 1,011 checks were issued. Of these 1,011
           checks, 917 checks (90.70%) had been cashed and 94 checks (9.3%) remained
           uncashed. (See emails and reports attached hereto as Exhibit B).

       •   Also on October 8, 2019, the Third Party Administrator provided an Excel sheet
           noting issue and re-issue dates for the 94 outstanding checks. Several checks had
           been re-issued as late as July 16, 2019. On November 18, 2019, Defendant City of
           Oakwood sent a follow up email and advised it would wait six months from July 16,
           2019 for checks to go stale. (See outstanding checks report and email attached hereto
           as Exhibit C)
Case: 3:16-cv-00169-TMR Doc #: 106 Filed: 02/26/20 Page: 2 of 3 PAGEID #: 5026




    •   On January 23, 2020, Defendant City of Oakwood requested from the Third Party
        Administrator that the final donation be made and final reports be provided. On
        January 30, 2020, Defendant City of Oakwood sent a follow up email. (See emails
        attached hereto as Exhibit D)

    •   On February 4, 2020, the Third Party Administrator provided final reports. In
        summary, 1,011 check were issued. Of these checks, 920 checks (91.00%) had been
        cashed and 91 checks (9%) remained uncashed. Further in summary:

           o 31 members requested their refund to be donated to The Carlton W. and
             Jeanette H. Smith Memorial Garden Trust, totaling $1,980.00 in donated
             funds;
           o 17 class members whose refunds were undeliverable, totaling $1,084.95;
           o 91 class members whose refunds are now outstanding / stale, totaling
             $6,499.80.
           o The reports also indicate that there were no disputes filed in this class action.
             (See emails and reports attached hereto as Exhibit E)

    •   On February 4, 2020, Defendant City of Oakwood instructed the Third Party
        Administrator to issue the final check to The Carlton W. and Jeanette H. Smith
        Memorial Garden Trust, in the amount of $9,564.75. The Third Party Administrator
        replied by stating the final check has been issued and placed in outgoing mail. (See
        emails attached hereto as Exhibit F).

    •   It has been confirmed that the donation check has been received by the Dayton
        Foundation and deposited. (See Receipt of The Dayton Foundation attached hereto as
        Exhibit G).

    •   The City of Oakwood has issued payment to the Third Party Administrator for all
        claims administration expenses, in the amount of Six Thousand Four Hundred Fifty-
        two Dollars and Forty-three Cents ($6,452.43). (See Exhibit H attached hereto).

    In summary, the gross settlement of this class action and disbursement is as follows:

           Gross Settlement to Class Members                            $ 73,018.20
           Total Cashed Payments to Class Members               -       $ 63,453.45
           Donated Funds (by election)                          -       $ 1,980.00
           Donated Funds (by undeliverable)                     -       $ 1,084.95
           Donald Funds (by outstanding / stale)                -       $ 6,499.80

           TOTAL FUNDS REMAINING                                        $       0.00




                                             2
  Case: 3:16-cv-00169-TMR Doc #: 106 Filed: 02/26/20 Page: 3 of 3 PAGEID #: 5027




                                              Respectfully submitted,

                                              s/Lynnette Dinkler
                                              Lynnette Dinkler (0065455), Trial Counsel
                                              lynnette@dinklerlaw.com
                                              DINKLER LAW OFFICE LLC
                                              5335 Far Hills Avenue, Suite 123
                                              Dayton, OH 45429
                                              (937) 426-4200
                                              (866) 831-0904 (fax)
                                              Attorney for Defendant City of Oakwood, Ohio

                                              s/ Robert F. Jacques
                                              Robert F. Jacques (0075142), Trial Counsel
                                              jacques@oakwood.oh.us
                                              City of Oakwood - 30 Park Avenue
                                              Oakwood, Ohio 45419
                                              (937) 298-0600
                                              (937) 297-2940 - Fax
                                              Co-Counsel for Defendant City of Oakwood, Ohio,


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of February, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF System, which will send notification to the following
parties of record:

        Maurice A. Thompson                                 Christopher Finney
        1851 Center for Constitutional Law                  Julie Gugino
        208 E. State Street                                 Finney Law Firm LLC
        Columbus, OH 43215                                  4270 Ivy Pointe Boulevard, Suite 225
        MThompson@OhioConstitution.org                      Cincinnati, OH 45245
        Attorney for Plaintiff                              Chris@finneylawfirm.com
                                                            julie@finneylawfirm.com
                                                            Attorney for Plaintiff


                                              s/Lynnette Dinkler
                                              Lynnette Dinkler




                                                  3
